Case 4:20-cv-11377-TSH Document1 Filed 07/22/20 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS
(WORCESTER COURTHOUSE)
LEAH SAAD

On Behalf of Herself and All
Other Similarly Situated Individuals

PLAINTIFF,

v. Case No.:

* *& * * &* ¥ * %F¥ & *

JOLO, INC.
D/B/A HURRICANE BETTY’S

And
MYLES O’GRADY

27 Rolling Lane
Needham, Massachusetts 02492

* + © *&

*

DEFENDANTS. 6

BR ee 2h 2 Ae eo oR ae 2 2A ea oR ie ae 28 fee oR a 2 oe ale oe 9 CO OC OR a ARE AH oft oft fe ae ae fe ake ake 2k ak fe os oe ok akc oR at ok okt ae ok ok ot ake ok ok ake ok
CLASS AND COLLECTIVE ACTION COMPLAINT

1. This is a class and collective action brought by Plaintiff Leah Saad ("Plaintiff") against

Defendant Jolo, Inc. d/b/a Hurricane Betty’s Gentlemen’s Club located at 350 Southbridge

Street, Worcester, Massachusetts 01608 (hereafter “the Club’) and its individual owner and

controlling officer Myles O’Grady, individually (“O’ Grady”) (together, “Defendants”)

2. During the relevant time period of July 2017 through the date of judgment in this case

(“the wage claim relevant period”), Plaintiff and other similarly situated individuals worked as

exotic dancers for Defendants at their Hurricane Betty’s Gentlemen’s Club in Worcester,

Massachusetts, and were denied their fundamental rights under applicable state and federal laws.

3. During the wage claim relevant period, Defendants willfully and intentionally violated

the wage payment and wage/gratuity retention rights of Plaintiff and all other exotic dancers at

 
Case 4:20-cv-11377-TSH Document1 Filed 07/22/20 Page 2 of 17

the Hurricane Betty’s Club in direct violation of the Federal Fair Labor Standards Act, 29
U.S.C. § 201, et seg. (“FLSA”), the Massachusetts Minimum Wage Law, Mass. Gen. L. C. 151
§§ | and 7 (“MMWL”), and the Massachusetts Tips Law, Mass. Gen. L. c. 149 § 152A
(“MTL”).

4, Further, during the period of about at least July 2014 through the date of judgment in this
case (“the tax claim relevant period”), Defendants issued facially false and incorrect IRS Form
W2 Tax Forms to Plaintiff and other similarly situated individuals that worked as exotic dancers
for Defendants at their Hurricane Betty’s Gentlemen’s Club located in Worcester,
Massachusetts.

5. As a consequence of Defendants willfully and intentionally issuing Plaintiff and other
exotic dancers facially false tax information returns, Plaintiff and all other dancers have a valid
and enforceable private right of action against Defendants under 26 U.S.C. § 7434 (“the tax
claim”).

6. Plaintiff brings this class and collective action against Defendants seeking damages,
back-pay, restitution, liquidated damages, prejudgment interest, reasonable attorney’s fees and

costs, and all other relief the Court deems just, reasonable, and equitable in the circumstances,

 

PARTIES AND JURISDICTION
7. Plaintiff is an adult resident of Worcester, Massachusetts.
8. Plaintiff hereby affirms her consent to participate as a plaintiff and class representative in

a class and collective action under the FLSA, MMWL, the MTL, and the tax claim.
9. The Club is a corporation, formed under the laws of Massachusetts, and operates as
Hurricane Betty’s, a strip club operating in Worcester, Massachusetts.

10. At all times, O’ Grady, individually and through his officers, managers, supervisors, and

 
Case 4:20-cv-11377-TSH Document1 Filed 07/22/20 Page 3 of 17

other employees and contractors, controlled and dictated the day-to-day operations of the
Hurricane Betty’s strip club.
11. Atall times, O’Grady, individually and through agents and assigns, supervised and
directed the employment of Plaintiff and other exotic dancers.
12. Atall times, O’Grady, individually and through agents and assigns, had the power to hire,
discipline, suspend, or terminate the employment of Plaintiff and other exotic dancers.
13. Both Defendants qualified as Plaintiffs employer and the employer of all other exotic
dancers at Defendants’ Hurricane Betty’s strip club, within the meaning of the FLSA, MMWL,
MTL, and the tax claim.
14. During the relevant period, Defendants had gross revenue and sales exceeding
$500,000.00, sold beer, wine, spirituous beverages, colas, and food that passed in interstate
commerce and otherwise qualified as an “enterprise engaged in commerce” under the FLSA.
15. This Court has personal jurisdiction over Defendants, has “federal question” subject
matter jurisdiction of the claims pursuant to 28 U.S.C. § 1331, has supplemental jurisdiction
over the interrelated MMWL and MTL state law claims, and constitutes proper venue pursuant
to 28 US.C. § 1391.

FACTS
16. Plaintiff was employed by Defendants as an exotic dancer at Hurricane Betty’s for the
period of about January 2019 through about February 2020.
17. During the period of her employment, Plaintiff worked about 3-4 shifts per week for an
average total of about twenty (20) (or more) hours per week.
18. During the wage claim relevant period, Defendants paid Plaintiff and other similarly

situated exotic dancers at Hurricane Betty’s by way of payroll at the direct payroll wage of $4.35

 
Case 4:20-cv-11377-TSH Document1 Filed 07/22/20 Page 4 of 17

per hour.

19. During the wage claim relevant period, Defendants attempted to utilize the Federal and
Massachusetts “tip credit” method of compensation to pay Plaintiff and other similarly situated
exotic dancers.

20. During the wage claim relevant period, Defendants paid Plaintiff and other similarly
situated exotic dancers by payroll that reflected payment of direct wages to Plaintiff and other
dancers at the hourly rate of $4.35 per hour.

21. During the wage claim relevant period, Defendants charged Plaintiff and other dancers a
mandatory house fee kickback of $30.00 - $60.00 that Plaintiff and other dancers were required
to pay to per shift.

22. When the on-the-books payroll wages Plaintiff and other dancers received from
Defendants is adjusted to account for the mandatory house fee kickback Plaintiff and other
dancers were required to pay Defendants each shift, the actual net wages Defendants paid
Plaintiff and other dancers calculates to $0.00 per hour, and often times, a net-negative regular
hourly rate.

23. Asa direct result of the kickback fees Plaintiff and other dancers paid to Defendants each
shift, Defendants failed to pay Plaintiff and other dancers an hourly rate less at least equal to the
minimum permissible FLSA and Massachusetts “tip credit” minimum wage rate.

24. At no time during the wage claim relevant period did Defendants pay Plaintiff or other
dancers at an hourly rate at least equal to the Federal or Massachusetts minimum wage.

25. Atall times during the wage claim relevant period, Defendants, including the club’s
managers and other non-customarily tipped employees, engaged in regular and ongoing

deductions and assignments of and from Plaintiff and other dancers’ tips.

 
Case 4:20-cv-11377-TSH Document1 Filed 07/22/20 Page 5 of 17

26. —Atall times during the wage claim relevant period, Defendants refused to allow Plaintiff
or other dancers to keep or retain all the tips each received from Defendants’ customers.

27. Defendants now owe Plaintiff and each other similarly situated exotic dancer unpaid
wages equal to their “free and clear” minimum wage compensation for their entire employment
relationship with Defendants.

28. Defendants now owe Plaintiff and each other similarly situated exotic dancer: (1)
repayment of any amount paid to the club by way of kickback, fee, fine, or charge; (2)

repayment of tips unlawfully taken or assigned by Defendants; plus (3) payment of the full
applicable Federal and/or Massachusetts Minimum Wage for each hour worked.

29. Defendants owe Plaintiff “free and clear” minimum wage compensation in the amount of
about twenty-nine thousand dollars ($29,000.00).

30. During the tax claim relevant period, Defendants issued to Plaintiff and other dancers
yearly IRS W2 tax information returns.

31. During the tax claim relevant period, the IRS W2 tax information returns that Defendants
issued to Plaintiff and other dancers reflected that Defendants paid Plaintiff and other dancers
(and each received) payroll wages at the rate of $4.35 per hour, plus tips from Defendants’
customers.

32. During the tax claim relevant period, each IRS W2 tax information return that
Defendants issued to Plaintiff and other dancers was facially incorrect and did not accurately
reflect the actual net wages Defendants paid (or rather did not pay) to Plaintiff and other dancers
because the IRS W2 tax information returns did not account for the mandatory per-shift

kickback fee Plaintiff and the other dancers paid to Defendants each shift worked.

33. 26 U.S.C. § 7434 provides that “[i]f any person willfully files a fraudulent information

 
Case 4:20-cv-11377-TSH Document1 Filed 07/22/20 Page 6 of 17

return with respect to payments purported to be made to any other person, such other person may
bring a civil action for damages against the person so filing such return.”
34, Here, on a class-wide basis, Defendants violated 26 U.S.C. § 7434 because (1)
Defendants issued Plaintiff and other dancers tax information returns each year of their
employment (an IRS Form W-2); (2) the information return Defendants issued to Plaintiff and
the other dancers was facially false and did not accurately reflect net wages Plaintiff and the
other dancers actually received; and (3) Defendants had actual knowledge the wage information
on each information return issued to Plaintiff and the other dancers was false.
35. Defendants now owe damages to Plaintiff and all other dancers under 26 U.S.C. §
7434(b) in the statutorily mandated amount of $5,000.00 for each fraudulent information return
issued, plus attorney’s fees and costs.

WAGE CLAIMS CLASS ALLEGATIONS
36. Plaintiff brings her Massachusetts wage and hour claims individually and as a class
action pursuant to Rule 23 of the Federal Rules of Civil Procedure.
37. The Rule 23 MMWL and MTL Class is defined in this matter as any individual, who at
any time during the wage claim relevant time period, worked as an exotic dancer for Defendants
at the Hurricane Betty’s strip club who was not paid minimum wage compensation as required
by Massachusetts law; and/or who was subject to unlawful wage/gratuity deductions or
assignments by Defendants or their agents or assigns (hereinafter, “the Wage Class”).
38. On information and belief, the Wage Class is believed to exceed fifty (50) current and
former exotic dancers at Defendants’ Hurricane Betty’s strip club and is therefore so numerous
that joinder of all members is impracticable.

39. There are questions of law and fact common to the Wage Class that predominate over

 

 
Case 4:20-cv-11377-TSH Document1 Filed 07/22/20 Page 7 of 17

any questions solely affecting individual members, including, but not limited to:

*

Whether Defendants violated Massachusetts law by failing to pay minimum wage
compensation at least equal to the applicable Massachusetts Minimum Wage;
Whether Defendants unlawfully required class members to pay Defendants
money or kickbacks as a condition of working shifts at the Hurricane Betty’s strip
club;

Whether Defendants unlawfully required class members to split their tips and/or
private and semi-private dance fees with Defendants and and/or Defendants’
managers;

Whether Defendants complied, on a class-wide basis, with the Massachusetts “tip
credit” requirements;

Whether Defendants violated the MMWL and/or the MTL; and,

The amount of damages and other relief (including statutory liquidated damages)

owed by Defendants to Plaintiff and the Wage Class.

40, Plaintiffs claims are typical of those of the Wage Class.

41. Plaintiff, like other members of the Wage Class, was denied her rights to wages and

gratuities by Defendants under the MMWL and the MTL.

42. Defendants’ denial of Plaintiff's rights to wages and gratuities was done pursuant to a

common business practice which affected all Wage Class members in a similar way.

43. Plaintiff and the undersigned counsel are adequate representatives of the Wage Class.

44. Given Plaintiffs loss, Plaintiff has the incentive and is committed to the prosecution of

this action for the benefit of the Class.

45. Plaintiff has no interests that are antagonistic to those of the Wage Class or that would

 
Case 4:20-cv-11377-TSH Document1 Filed 07/22/20 Page 8 of 17

cause her to act adversely to the best interests of the Wage Class.
46. Plaintiff has retained counsel experienced in class and collective actions and, in
particular, litigation of wage and hour disputes.
47, Prosecution of the wage claims in this action are maintainable as a class action under
Fed. R. Civ .P. 23(b)(1), 23(b)(2), and 23(c)(4) because the prosecution of separate actions by
individual members of the class would create a risk of inconsistent or varying adjudications with
respect to individual members of the Wage Class which would establish incompatible standards
of conduct for Defendants.
48. Prosecution of the wage claims in this action are maintainable as a class action under
Fed. R. Civ. P. 23(b)(3) because questions of law and fact common to the Wage Class
predominate over any questions affecting only individual members of the Wage Class and
because a class action is superior to other methods for the fair and efficient adjudication of this
action.

TAX CLAIM CLASS ALLEGATIONS
49, Plaintiff brings her tax claims individually and as a class action pursuant to Rule 23 of
the Federal Rules of Civil Procedure.
50. The Rule 23 26 U.S.C. § 7434 class is defined in this matter as any individual, who at
any time during the tax claim relevant time period, worked as an exotic dancer for Defendants at
the Hurricane Betty’s strip club whom Defendants issued a facially false IRS Form W2 tax
information return because the earned wages identified on the tax information return did not
calculate or otherwise account for fees and kickbacks paid by the individual to Defendants for
each shift worked (hereinafter, “the Tax Claim Class”).

51. On information and belief, the Tax Claim Class is believed to exceed fifty (50) current

 
Case 4:20-cv-11377-TSH Document1 Filed 07/22/20 Page 9 of 17

and former exotic dancers at Defendants’ Hurricane Betty’s strip club and is therefore so
numerous that joinder of all members is impracticable.

52. The question of law and fact common to the Tax Claim Class that predominates over any
questions solely affecting individual members is whether Defendants, on a class-wide basis,
violated 26 U.S.C. § 7434 by willfully and/or fraudulently issuing members of the Tax Claim
Class individual tax information returns that were facially false and did not accurately identify
each class member’s earned wages.

53. Plaintiff, like other members of the Tax Claim Class, was and denied her rights to receive
an accurate IRS Form W2.

54. Defendants’ denial of Plaintiffs right to receive an accurate IRS Form W2 was done
pursuant to a common business practice which affected all Tax Claim Class members in a

similar way.

55. Plaintiff and the undersigned counsel are adequate representatives of the Tax Claim
Class.
56. Given Plaintiff’s loss, Plaintiff has the incentive and is committed to the prosecution of

this action for the benefit of the Class.

57, Plaintiff has no interests that are antagonistic to those of the Tax Claim Class or that
would cause her to act adversely to the best interests of the Tax Claim Class.

58. Plaintiff has retained counsel experienced in class and collective actions and litigation
of disputes under 26 U.S.C. § 7434.

59. Prosecution of the tax claims in this action are maintainable as a class action under Fed.
R. Civ .P. 23(b)(1), 23(b)(2), and 23(c)(4) because the prosecution of separate actions by

individual members of the class would create a risk of inconsistent or varying adjudications with

|
a
4}
i

 

 
Case 4:20-cv-11377-TSH Document 1 Filed 07/22/20 Page 10 of 17

respect to individual members of the Tax Claim Class which would establish incompatible
standards of conduct for Defendants.
60. Prosecution of the wage claims in this action are maintainable as a class action under
Fed. R. Civ. P. 23(b)(3) because questions of law and fact common to the Tax Claim Class
predominate over any questions affecting only individual members of the Tax Claim Class and
because a class action is superior to other methods for the fair and efficient adjudication of this
action.
COLLECTIVE ACTION ALLEGATIONS

61. Plaintiff is pursuing this lawsuit as collective action under FLSA Section 216(b) on
behalf of herself and all other similarly situated individual who at any time during the wage
claim relevant time period worked for Defendants as an exotic dancer at Defendants’ Hurricane
Betty’s club and was not paid minimum wage compensation as required by the FLSA
(hereinafter, “the Collective”).
62. Plaintiff and the members of the Collective are similarly situated because each were (1)
were not paid any wages by Defendants for hours worked; (2) were victims of tip theft whereby
Defendants kept and/or assigned to management their tips and gratuities received from
customers; (3) were required to pay per-shift house fee or kickback to Defendants for each shift
worked; and (4) were not paid wages at or above the Federal Minimum Wage of $7.25 for each
hour worked.

63. Plaintiff's damages are substantially similar to other members of the Collective because,
under the FLSA, each are owed (1) a return of all house fee kickback payments made to
Defendants for each shift worked; (2) reimbursement of all tips and gratuities taken and/or

assigned by Defendants and/or Defendants’ management; (3) payment for all hours worked in an

10

 
Case 4:20-cv-11377-TSH Document 1 Filed 07/22/20 Page 11 of 17

amount equal to the Federal Minimum Wage of $7.25 per hour; plus (4) statutory liquidated
damages as provided by Federal law for Defendants’ failure to pay minimum wage
compensation as required by the FLSA.
64. On information and belief, Defendants have employed at least fifty (50) current and
former exotic dancers at Defendants’ Hurricane Betty’s strip club in the past three (3) years.
65. On information and belief, Defendants are in custody, possession, and control of
identifying records relating to all current and former exotic dancers employed by Defendants at
the Hurricane Betty’s strip club in the past three (3) years.

CAUSES OF ACTION

COUNT I

VIOLATION OF THE FLSA
(Failure to Pay Statutory Minimum Wages)

 

66. Plaintiff hereby incorporates all the preceding paragraphs by reference as if fully set forth
herein.

67. The FLSA required Defendants to pay Plaintiff and other similarly situated exotic
dancers at an hourly rate at least equal to the Federal Minimum Wage.

68. The FLSA required that Defendants allow Plaintiff and other similarly situated exotic
dancers to keep all tips and gratuities received from customers.

69. Asset forth above, Defendants failed to pay Plaintiff and other similarly situated exotic
dancers at hourly rates in compliance with the FLSA Federal Minimum Wage requirements.
70. Without legal excuse or justification, Defendants kept and/or assigned to management
tips and gratuities received by Plaintiff and other exotic dancers and belonging to Plaintiff and
other exotic dancers.

71. Defendants’ failure to pay Plaintiff and other similarly situated exotic dancers as required

11
Case 4:20-cv-11377-TSH Document 1 Filed 07/22/20 Page 12 of 17

by the FLSA was willful and intentional and was not in good faith.
COUNT I
VIOLATION OF MASSACHUSETTS MINIMUM WAGE LAW
(Failure to Pay Statutory Minimum Wage)
72. Plaintiff hereby incorporates all the preceding paragraphs by reference as if fully set forth
herein.
73. The MMWL required Defendants to pay Plaintiff and other similarly situated exotic
dancers at an hourly rate at least equal to the Massachusetts Minimum Wage.
74. The MMWL required that Defendants allow Plaintiff and other similarly situated exotic
dancers to keep all tips and gratuities received from customers.
75. Asset forth above, Defendants failed to pay Plaintiff and other similarly situated exotic
dancers at hourly rates in compliance with the MMWL requirements.
76. Without legal excuse or justification, Defendants kept and/or assigned to management
tips and gratuities received by Plaintiff and other exotic dancers and belonging to Plaintiff and
other exotic dancers.

77. Defendants’ failure to pay Plaintiff and other similarly situated exotic dancers as required

by the MMWL was willful and intentional and was not in good faith.

COUNT Il
VIOLATION OF THE MASSACHUSETTS TIPS LAW
(Unlawful Wage Deductions and Assignments of Customer Tips)
78. Plaintiff hereby incorporates all the preceding paragraphs by reference as if fully set forth
herein.

79. The MTL forbids unlawful and unauthorized deduction and/or assignment by Defendants

of moneys provided by customers to and Plaintiff and other exotic dancers.

12

 
Case 4:20-cv-11377-TSH Document 1 Filed 07/22/20 Page 13 of 17

80. _ As set forth above, without legal excuse or justification, Defendants regularly and
customarily deducted, assigned, and/or kept moneys paid by customers to Plaintiff and other
exotic dancers as a gratuity or tip or as customer payment for a stage dance and/or a performance
of a private or semi-private dance in designed VIP areas of the Hurricane Betty’s strip club.
This money was deducted, assigned, and/or kept by Defendants or their agents notwithstanding
that it was the intent of the customer that Plaintiff or the other exotic dancer receive and keep the
money.
81. Defendants’ unlawful deductions and assignments from of Plaintiff and other similarly
situated exotic dancers was willful and intentional and was in direct violation of protections set
forth under the MTL.
COUNT IV
VIOLATION OF 26 U.S.C. §7434
(Unlawful Filing of IRS W2 Tax Information Returns)
82. Plaintiff hereby incorporates all the preceding paragraphs by reference as if fully set forth
herein.
83. During the tax claim relevant time period, Defendants issued Plaintiff and other similarly
situated exotic dancers yearly IRS W2 tax information returns (reflecting payroll wages) that
were facially incorrect and did not accurately reflect the actual net wages Plaintiff and other
dancers received.
84. 26U.8.C. § 7434 provides that “[i]f any person willfully files a fraudulent information
return with respect to payments purported to be made to any other person, such other person may
bring a civil action for damages against the person so filing such return.”
85. Here, because (1) Defendants issued Plaintiff and other dancers tax information returns

each year of their employment (an IRS Form W-2); (2) the information return was facially false

13

 

|
:
4
|
;

 
Case 4:20-cv-11377-TSH Document 1 Filed 07/22/20 Page 14 of 17

and did not accurately reflect net wages actually received by Plaintiff and other dancers; and (3)
Defendants had actual knowledge the wage information on the information returns issued to
Plaintiff and other dancers was false.
86. Defendants now owe damages to Plaintiff and all other dancers under 26 U.S.C.
§7434(b) in the statutorily mandated amount of $5,000.00 for each fraudulent information return
issued, plus attorney’s fees and costs.

RELIEF SOUGHT

WHEREFORE, Plaintiff, individually and on behalf of those similarly situated, prays for

relief as follows:

A. Permitting Plaintiff's Wage Class claims under the MMWL and MTL to proceed as a
Class Action under Federal Rule of Civil Procedure 23;

B. Permitting Plaintiff's Tax Claim Class claims under 26 U.S.C. § 7434 to proceed as a
Class Action under Federal Rule of Civil Procedure 23;

C. Permitting Plaintiff's FLSA minimum wage claims to proceed as a collective action
under § 216(b) of the FLSA and ordering notice to the putative plaintiffs at the
earliest opportunity to ensure their claims are not lost to the FLSA statute of
limitations;

D. Judgment against Defendants for failing to pay free and clear minimum wage
compensation to Plaintiff and other similarly situated individuals as required by the
MMWL;

E. Judgment against Defendants for failing to pay free and clear minimum wage
compensation to Plaintiff and other similarly situated individuals as required by the

FLSA;

14

 
Case 4:20-cv-11377-TSH Document 1 Filed 07/22/20 Page 15 of 17

F. Judgment against Defendants for unlawfully taking and/or assigning tips and
gratuities and other monies paid by customers to Plaintiff and other similarly situated
individuals and belonging to Plaintiff and other similarly situated individuals in
violation of the MTL;

G. Judgment against Defendants for unlawfully taking deductions, kickbacks, fees, fines,
and assignments from wages of Plaintiff and other similarly situated individuals in
violation of the MTL.

H. Judgment against Defendants under 26 U.S.C. § 7434(b) in the statutorily mandated
amount of $5,000.00 for each fraudulent information return issued to Plaintiff and
each class member for each year during the tax claim relevant time period.

I. Judgment that Defendants’ violations of the MMWL and MTL minimum wage and
wage payments requirements were not the product of good faith on the part of
Defendants;

J. Judgment that Defendants’ violations of the FLSA minimum wage requirements were
not the product of good faith on the part of Defendants;

K. Judgment that Defendants’ violations of the MMWL and MTL minimum wage and
wage payment requirements were willful;

L. Judgment that Defendants’ violations of the FLSA minimum wage requirements were
willful;

M. An award to Plaintiff and those similarly situated in the amount of all free and clear
unpaid wages found to be due and owing to Plaintiff and each similarly situated
individual;

N. An award to Plaintiff and those similarly situated in the amount of all tips and

15

 
Case 4:20-cv-11377-TSH Document 1 Filed 07/22/20 Page 16 of 17

~

x

wn

gratuities and other related monies unlawfully taken and/or assigned by Defendants

and/or Defendants’ management;

. An award to Plaintiff and those similarly situated in the amount of all deductions,

kickbacks, fees, fines, and assignments from wages taken and/or assigned by
Defendants and/or Defendants’ management;

An award of statutory liquidated damages in amounts prescribed by the MMWL;
An award of statutory liquidated damages in amounts prescribed by the MTL.

An award of statutory liquidated damages in amounts prescribed by the FLSA;

An award of attorneys’ fees and costs to be determined by post-trial petition;
Leave to add additional plaintiffs by motion, the filing of written consent forms, or
any other method approved by the Court; and

Such further relief as may be necessary and appropriate.

Respectfully submitted,

/s/ Michael D. Pushee

Dated: July 21, 2020 Michael D. Pushee (#657343)

Formisano & Co., P.C.

100 Midway Place, Suite 1

Cranston, RI 02920-5707

(401) 944-9691 (ph)

E-mail: mpushee@formisanoandcompany.com

/s/ Gregg C. Greenberg

Gregg C. Greenberg (MD Fed. Bar No. 17291)
(To Be Admitted Pro Hac Vice)

Zipin, Amster & Greenberg, LLC

8757 Georgia Avenue, Suite 400

Silver Spring, Maryland 20910

(301) 587-9373 (ph)

Email: GGreenberg@ZAGFirm.com

Counsel for Plaintiff and the Class / Collective

16

 

 

 

 

 

 
Case 4:20-cv-11377-TSH Document 1 Filed 07/22/20 Page 17 of 17

CERTIFICATION
I hereby certify that the within document has been electronically filed with the Court on this
21% day of July, 2020 and is available for viewing and downloading from the ECF system.

/s/ Michael D. Pushee

17

 
